DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-2, 4-8, and 10-11 are pending.
Claims 3 and 9 are cancelled.


Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive.
In Remarks p. 8, Applicant states there is no disclosure that the memory circuit stores measurement types "in association with" the user's prior operation of the device.
The Examiner respectfully disagrees, noting that McMurtry’s method of calculating the next position of the measurement probe involves determining the type of measurement (Col 2, Lines 4-31; Col 3, Lines 10-45), such as a curve, straight line, or angle, as the calculation of the next position is a prediction based on prior data that indicates if the prior points line on a shape such as a curve, straight line, or that the data can be used to determine an angle of inclination (Col 4, Lines 40-68) and the data is gathered as a result of/”in association with” the user’s operation of the device prior to the determination of the next probe position.

.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the measurement types” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the positive and negative movement directions” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the predicted measurement type” in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the measurement types” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the positive and negative movement directions” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation “the predicted measurement type” in line 21.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura, et al. US Patent Pub. US 2005/0086025 A1 (hereinafter Nomura) in view of McMurtry et al., US Patent Num. US 5334918 (hereinafter McMurtry).

Claim 1
Nomura teaches an apparatus for measuring a workpiece which is fixed on a table of a machine tool which includes a plurality of feed axes for moving a spindle and the table relative to each other (Nomura, Para [0085-89] - - Coordinate measuring machine/”machine tool” for measuring a , the apparatus comprising: a measurement probe mounted on a front end of the spindle of the machine tool (Nomura, Para [0088] - - Touch signal/measurement probe mounted on the front end of the spindle of the coordinate measuring machine/”machine tool”.), and feed axes for moving the spindle and the table relative to each other by a manual operation of an operator (Nomura, Para [0085-89], [0170] - - The measurement table has X, Y, and Z axis/”feed axes” transfer mechanisms for moving a spindle and the measurement table relative to each other by a manual measurement operation.), a measurement storage unit that stores the measurements, which can be executed by the apparatus, in association with the feed axes which have been used to move the measurement probe, the positive and negative movement direction of the feed axes, the number of times the measurement probe has come into contact with the workpiece, and an order of current jog-feed operations (Nomura, Para [0092], [0146], [0170] - - Memory circuit that stores the measurement data for the movement/”positive and negative movement” of the axes, measurement probe contact counts, and the order of manual/”jog-feed” operations is stored.); wherein when the spindle and the table are moved relative to each other by the manual operation of the operator and the measurement probe contacts the workpiece fixed on the table (Nomura, Para [0085-89], [0170] - - The measurement table has X, Y, and Z axis/”feed axes” transfer mechanisms for moving a spindle and the measurement table relative to each other by a manual measurement operation.), the feed axes which have been used to move the measurement probe and the positive or negative movement direction of the feed axes, and an order of the movements of the feed axes are stored (Nomura, Para [0170] - - The counter data of each axis in moving the probe is input as measurement data and the order of feed axes movements/”positive or negative movements” are stored.), and the extracted measurement type is displayed. (Nomura, Para [0147] - - Display of computed results/”extracted measurement type”.)
a type of measurement performed by the operator is extracted from the measurement types stored in the measurement type storage unit based on the feed axis which has been used to move the measurement probe and the movement direction of the feed axes, and an order of the movements of the feed axes; and wherein the predicted measurement type is an inclination measurement.
However McMurtry teaches a type of measurement is extracted from the measurement types stored in the measurement type storage unit based on the axis used to move the measurement probe and the positive or negative movement direction of each of the axes, and an order of the movements of the feed axes (McMurtry, Col 2, Lines 4-31; Col 3, Lines 10-45 - - The position of a subsequent point on a surface profile/”measurement type” is determined based on reading/extracting the stored history/order of the movement of the X, Y, and Z axes from memory/”measurement type storage unit” to move the measurement probe.); and wherein the extracted measurement type is an inclination measurement. (McMurtry, Col 4, Lines 40-68 - - An angle of inclination can be determined using the measured points.)
Nomura and McMurtry are analogous art because they are from the same field of endeavor.  They relate to coordinate measuring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above coordinate measuring system, as taught by Nomura, and incorporating the prediction of the movement type based on the movement history, as taught by McMurtry.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a more accurate probe movement by predicting the movement type based on the movement history, as suggested by McMurtry (Col1, Lines 65-68; Col 2, Lines 1-3).

Claim 4
The combination of Nomura and McMurtry teaches all the limitations of the base claims as outlined above.  
The combination of Nomura and McMurtry further teaches a display unit for sequentially displaying jog-feed operations executed by the operator. (Nomura, Para [0096], [0118] - - Computer sequentially displays computed results of the movement operations/”jog feed” performed by the operator.)

Claim 5
The combination of Nomura and McMurtry teaches all the limitations of the base claims as outlined above.  
The combination of Nomura and McMurtry further teaches measurement results are output to an NC device of the machine tool. (Nomura, Para [0147-148] - - Computer outputs measurement results to the coordinate measuring machine.)

Claim 6
Nomura teaches a machine tool for machining a workpiece having feed axes for moving a workpiece which is fixed on a table and a spindle relative to each other (Nomura, Para [0085-89] - - Coordinate measuring machine/”machine tool” for measuring a workpiece that is mounted/fixed on a measurement table with X, Y, and Z axis/”feed axes” transfer mechanisms for moving a spindle and the measurement table relative to each other.), the machine tool comprising: a measurement probe mounted on a front end of the spindle of the machine tool (Nomura, Para [0088] - - Touch signal/measurement probe mounted on the front end of the spindle of the coordinate measuring machine/”machine tool”.), and feed axes for moving the spindle and the table relative to each other by a manual operation of an operator (Nomura, Para [0085-89], [0170] - - The measurement table has X, Y, and Z axis/”feed axes” transfer mechanisms for moving a spindle and the measurement table relative to each other by a manual measurement operation.), a measurement storage unit that stores the measurements, which can be executed by the apparatus, in association with the feed axes which have been used to move the measurement probe, the positive and negative movement direction of the feed axes, the number of times the measurement probe has come into contact with the workpiece, and an order of current jog-feed operations (Nomura, Para [0092], [0146], [0170] - - Memory circuit that stores the measurement data for the movement/”positive and negative movement” of the axes, measurement probe contact counts, and the order of manual/”jog-feed” operations is stored.); wherein when the spindle and the table are moved relative to each other by the manual operation of the operator and the measurement probe contacts the workpiece fixed on the table (Nomura, Para [0085-89], [0170] - - The measurement table has X, Y, and Z axis/”feed axes” transfer mechanisms for moving a spindle and the measurement table relative to each other by a manual measurement operation.), the feed axes which have been used to move the measurement probe and the positive or negative movement direction of the feed axes, and an order of the movements of the feed axes are stored (Nomura, Para [0170] - - The counter data of each axis in moving the probe is input as measurement data and the order of feed axes movements/”positive or negative movements” are stored.), and the extracted measurement type is displayed. (Nomura, Para [0147] - - Display of computed results/”extracted measurement type”.)
But Nomura fails to specify a type of measurement performed by the operator is extracted from the measurement types stored in the measurement type storage unit based on the feed axis which has been used to move the measurement probe and the movement direction of the feed axes, and an order of the movements of the feed axes; and wherein the predicted measurement type is an inclination measurement.
a type of measurement is extracted from the measurement types stored in the measurement type storage unit based on the axis used to move the measurement probe and the positive or negative movement direction of each of the axes, and an order of the movements of the feed axes (McMurtry, Col 2, Lines 4-31; Col 3, Lines 10-45 - - The position of a subsequent point on a surface profile/”measurement type” is determined based on reading/extracting the stored history/order of the movement of the X, Y, and Z axes from memory/”measurement type storage unit” to move the measurement probe.); and wherein the extracted measurement type is an inclination measurement. (McMurtry, Col 4, Lines 40-68 - - An angle of inclination can be determined using the measured points.)
Nomura and McMurtry are analogous art because they are from the same field of endeavor.  They relate to coordinate measuring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above coordinate measuring system, as taught by Nomura, and incorporating the prediction of the movement type based on the movement history, as taught by McMurtry.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a more accurate probe movement by predicting the movement type based on the movement history, as suggested by McMurtry (Col1, Lines 65-68; Col 2, Lines 1-3).

Claim 8
The combination of Nomura and McMurtry teaches all the limitations of the base claims as outlined above.  
The combination of Nomura and McMurtry further teaches when the operator moves the spindle and the table relative to each other and the probe contacts the workpiece fixed on the table , coordinate values of each feed axis are stored. (Nomura, Para [0170] - - The counter data of each axis in moving the probe is input as measurement data.)
But Nomura fails to specify a type of measurement performed by the operator is predicted based on the feed axes which have been used to move the measurement probe, the movement directions of the feed axes, the number of times the measurement probe has contacted the workpiece, and the number of the jog-feed operation performed by the current operator, and the workpiece is measured based on the stored coordinates of each of the feed axes.
However McMurtry teaches a type of measurement is predicted based on history of the axis used to move the measurement probe and the movement direction of the axis, the number of times the measurement probe has contacted the workpiece, and the number of the jog-feed operation performed by the current operator, and the workpiece is measured based on the stored coordinates of each of the feed axes. (McMurtry, Col 2, Lines 62-68; Col 3, Lines 10-45 - - The position of a subsequent point on a surface profile/”measurement type” is predicted based on the history of the operator’s movement of the X, Y, and Z axes to move the measurement probe between contacts with the workpiece, and measuring the workpiece based on the stored data.)
Nomura and McMurtry are analogous art because they are from the same field of endeavor.  They relate to coordinate measuring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above coordinate measuring system, as taught by Nomura, and further incorporating the prediction of the movement type based on the movement history, as taught by McMurtry.  


Claim 10
The combination of Nomura and McMurtry teaches all the limitations of the base claims as outlined above.  
The combination of Nomura and McMurtry further teaches a display unit for sequentially displaying jog-feed operations executed by the operator. (Nomura, Para [0096], [0118] - - Computer sequentially displays computed results of the movement/”jog feed” operations performed by the operator.)

Claim 11
The combination of Nomura and McMurtry teaches all the limitations of the base claims as outlined above.  
The combination of Nomura and McMurtry further teaches measurement results are output to an NC device of the machine tool. (Nomura, Para [0147-148] - - Computer outputs measurement results to the coordinate measuring machine.)


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura, et al. US Patent Pub. US 2005/0086025 A1 (hereinafter Nomura) in view of McMurtry et al., US Patent Num. US 5334918 (hereinafter McMurtry), and in further view of Zhu et al., US Patent Pub. US 2002/0014533 A1 (hereinafter Zhu).

Claim 2
The combination of Nomura and McMurtry teaches all the limitations of the base claims as outlined above.  
The combination of Nomura and McMurtry further teaches when the spindle and the table are moved relative to each other by the manual operation of the operator (Nomura, Para [0085-89], [0170] - - The measurement table has X, Y, and Z axis/”feed axes” transfer mechanisms for moving a spindle and the measurement table relative to each other by a manual measurement operation.) and the measurement probe contacts the workpiece fixed on the table. (Nomura, Para [0085-89] - - Touch signal probe contacts the workpiece.)
McMurtry further teaches a type of measurement is predicted from the feed axes used to move the measurement probe and the movement direction of the axis. (McMurtry, Col 3, Lines 10-45 - - The position of a subsequent point on a surface profile/”measurement type” is predicted based on the history of the movement of the X, Y, and Z axes to move the measurement probe.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above coordinate measuring system, as taught by Nomura, and further incorporating the prediction of the movement type based on the movement history, as taught by McMurtry.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a more accurate probe movement by predicting the movement type based on the movement history, as suggested by McMurtry (Col1, Lines 65-68; Col 2, Lines 1-3).
But the combination of Nomura and McMurtry fails to specify displaying a plurality of measurement types, and the displayed measurement types are reduced.
displaying a plurality of measurement types, and the displayed measurement types are reduced. (Zhu, Para [0019], [0480] - - Displaying a plurality of measurement data and reducing the corner point data candidates down to the corner points most likely to be part of a polygonal object.)
Nomura, McMurtry, and Zhu are analogous art because they are from the same field of endeavor.  They relate to measuring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above measuring system, as taught by Nomura and McMurtry, and further incorporating display and reduction of data candidates, as taught by Zhu.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the package dimensions by reducing the data candidates down to the most likely to be part of the object, Zhu (Para [0011]).

Claim 7
The combination of Nomura and McMurtry teaches all the limitations of the base claims as outlined above.  
The combination of Nomura and McMurtry further teaches when the spindle and the table are moved relative to each other by the manual operation of the operator (Nomura, Para [0085-89], [0170] - - The measurement table has X, Y, and Z axis/”feed axes” transfer mechanisms for moving a spindle and the measurement table relative to each other by a manual measurement operation.) and the measurement probe contacts the workpiece fixed on the table. (Nomura, Para [0085-89] - - Touch signal probe contacts the workpiece.)
McMurtry further teaches a type of measurement is predicted from the feed axes used to move the measurement probe and the movement direction of the axes. (McMurtry, Col 3, Lines 10-45 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above coordinate measuring system, as taught by Nomura, and further incorporating the prediction of the movement type based on the movement history, as taught by McMurtry.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a more accurate probe movement by predicting the movement type based on the movement history, as suggested by McMurtry (Col1, Lines 65-68; Col 2, Lines 1-3).
But the combination of Nomura and McMurtry fails to specify displaying a plurality of measurement types, and the displayed measurement types are reduced.
However Zhu teaches displaying a plurality of measurement types, and the displayed measurement types are reduced. (Zhu, Para [0019], [0480] - - Displaying a plurality of measurement data and reducing the corner point data candidates down to the corner points most likely to be part of a polygonal object.)
Nomura, McMurtry, and Zhu are analogous art because they are from the same field of endeavor.  They relate to measuring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above measuring system, as taught by Nomura and McMurtry, and further incorporating display and reduction of data candidates, as taught by Zhu.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the package dimensions by reducing the data candidates down to the most likely to be part of the object, Zhu (Para [0011]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119